            Case 7:16-cr-00818-VB Document 149 Filed 11/19/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
UNITED STATES OF AMERICA,                                      :
                                                               :   ORDER
v.                                                             :
                                                               :   16 CR 818-3 (VB)
VOLVY SMILOWITZ,                                               :
a/k/a/ Zev Smilowitz,                                          :
                                    Defendant.                 :
---------------------------------------------------------------x

        By letter dated November 19, 2020 (Doc. #147), defendant Smilowitz seeks an extension
of his surrender date pending his petition for a writ of certiorari to the Supreme Court.
Defendant acknowledges that the likelihood of success on the cert petition is “very slim.”
However, the government does not oppose the instant application. Because defendant has been
compliant with the terms of his release and because the government does not oppose the
application, the application is GRANTED.

        Defendant Smilowitz shall surrender to the United States Marshal for this district
for the service of his sentence no later than 45 days after the petition for certiorari is denied
or his conviction is otherwise affirmed by the Supreme Court.

        So that the record is clear, the Court explicitly rejects defendant’s argument that the
current national health emergency, or defendant’s “personal situation at home,” warrants any sort
of delay in his surrender date, now or in the future. If the conviction is not reversed by the
Supreme Court, defendant shall serve the prison sentence ordered by the Court.

Dated: November 19, 2020
       White Plains, NY                              SO ORDERED:



                                                     ____________________________
                                                     Vincent L. Briccetti
                                                     United States District Judge
